NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




               United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                 Submitted August 21, 2008*
                                  Decided August 27, 2008

                                            Before

                              RICHARD A. POSNER, Circuit Judge

                              ILANA DIAMOND ROVNER, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

No.  07‐3470

GLENN J. HOPKINS,                                    Appeal from the United States District
    Plaintiff‐Appellant,                             Court for the Central District of Illinois.

       v.                                            No. 05‐3231

JESSE WHITE, et al.,                                 Richard Mills,
      Defendants‐Appellees.                          Judge.

                                          O R D E R

       In 2002 Leroy Neff rear‐ended Glenn Hopkins’s 1983 Ford Thunderbird.  Hopkins
had retrofitted the car with what he calls an Electronic Fuel Injection Preheater, a prototype
device that he says improves fuel economy. Neff, who has since died, was insured by State
Farm. Hopkins, though, was uninsured (a violation of Illinois law, see 625 ILCS 5/3‐707)


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 07‐3470                                                                                  Page 2

because no insurance company, including State Farm, would agree to cover the risks posed
by his device. As a result, the state of Illinois fined Hopkins $600 and suspended his license.
According to Hopkins, Illinois’s confiscation of his license and State Farm’s refusal to insure
him “denied [him] ownership” of a new car, thereby preventing him from continuing to test
or transport the prototype fuel device.  

       Hopkins brought suit against Illinois, its Secretary of State in his official and personal
capacity, State Farm, and Neff’s estate, alleging an assortment of injustices. (This is his
second suit arising from the 2002 collision; his first suit was dismissed. See Hopkins v. State
Farm Ins. Co.,139 F. App’x 756 (7th Cir. 2005.)) The district court dismissed a number of
those claims, among them Hopkins’s claim that Illinois’s automobile‐insurance requirement
violated the Commerce Clause, and allowed the rest to proceed.1 Several months later,
without first trying to procure discovery informally, Hopkins filed a motion to compel the
defendants to answer his interrogatories and produce documents. The district court denied
the motion, noting that Hopkins had neglected to include with it a certification that he had
attempted to obtain discovery from the defendants before resorting to the court as required
by Federal Rule of Civil Procedure 37(a)(1). Hopkins did not refile his motion with the
required certification.

        One year later the defendants moved for summary judgment. In response, Hopkins
moved to amend his complaint and extend the discovery period, which had ended five
months earlier, so that he could depose unnamed witnesses. The court, observing that
Hopkins’s amended complaint was virtually identical to his original complaint, denied the
motion and proceeded to summary judgment. As relevant to this appeal, the court
concluded that Hopkins’s claim that State Farm had violated the implied covenant of good
faith and fair dealing could go nowhere because there was no contract between State Farm
and Hopkins creating such an obligation. The court concluded that Hopkins’s remaining
federal claims against State Farm and Illinois were meritless as well. Finally, because no
federal claims remained, the court declined to exercise supplemental jurisdiction over
Hopkins’s state‐law claim that Neff had been negligent in colliding with him and dismissed
the rest of the suit.  

       1
         Claim preclusion was the basis for one of these dismissals. Curiously, State Farm
did not argue that all of the claims against it were barred, even though claim preclusion
applies to claims that could have been raised in the original suit but were not, so long as
they are based on the same set of operative facts. See Cole v. Bd. of Trs. of the Univ. of Illinois,
497 F.3d 770, 772‐73 (7th Cir. 2007). Although the Illinois Secretary of State was also a
defendant in the earlier litigation, the State appropriately makes no claim preclusion
argument in this suit because no final judgment on the merits was entered in its favor in the
first lawsuit. 
No. 07‐3470                                                                              Page 3


       On appeal, Hopkins first contends that the district court erred in dismissing his
claim that the Illinois automobile‐insurance requirement impermissibly burdened his right
to engage in commerce, a decision we review de novo. See Tamayo v. Blagojevich, 526 F.3d
1074, 1081 (7th Cir. 2008). The Supreme Court has soundly rejected Commerce Clause
challenges to state automobile‐insurance requirements, albeit not recently. See Bradley v.
Pub. Util. Comm. of Ohio, 289 U.S, 92, 96 (1933); Cont’l Baking Co. v. Woodring, 286 U.S. 352,
365‐66 (1932); Sprout v. City of South Bend, 277 U.S. 163, 171‐72 (1928); see also Rowe v. New
Hampshire Motor Transport Assʹn, 128 S. Ct. 989 (2008) (discussing federal regulation of state
roads). And the district court, observing that the automobile‐insurance requirement applies
only to Illinois residents driving on Illinois roads, see People v. Benton, 751 N.E.2d 1257,
1260‐61 (Ill. App. Ct. 2001), correctly concluded that the statute regulated intrastate
commerce alone, which states are free to do without violating the Commerce Clause, Alliant
Energy Corp. v. Bie, 330 F.3d 904, 915 (7th Cir. 2003) (collecting cases). The district court
appropriately dismissed this claim.  

        Hopkins next contests the district court’s denial of his discovery motions, which, he
says, deprived him of due process by preventing him from gathering evidence with which
he could have opposed the defendants’ summary judgment motions. We review discovery
rulings for an abuse of discretion. Walker v. Sheahan, 526 F.3d 973, 978 (7th Cir. 2008). A
court’s denial of a motion to compel is not an abuse of discretion when, as here, a party
neglects to certify that he has attempted to obtain discovery before resorting to court action. 
See Kalis v. Colgate‐Palmolive Co., 231 F.3d 1049, 1059 (7th Cir. 2000). Indeed, Hopkins not
only failed to submit the required certification, he also neglected to comply with the
substance of the rule. Nor did the district court abuse its discretion in denying Hopkins’s
motion to extend discovery. A party who wishes to extend discovery before responding to a
summary judgment motion must state its reasons and support them by affidavit, see
Waterloo Furniture Components, Ltd. v. Haworth, Inc., 467 F.3d 641, 648 (7th Cir. 2006) (citing
FED. R. CIV. P. 56(f)), and Hopkins did not submit an affidavit. Moreover, his reason for
extending discovery was that his amended complaint advanced new legal theories that
required him to depose new witnesses. But the district court declined to permit Hopkins to
amend his complaint, and with that refusal his need for more time evaporated. 
   
        Hopkins also challenges the district court’s conclusion that he could not succeed on
his claim that State Farm violated the implied covenant of good faith and fair dealing, a
claim governed by Illinois state law. We review a district court’s grant of summary
judgment de novo and affirm if the record shows there is no genuine issue of material fact. 
Mobley v. Allstate Ins. Co., 531 F.3d 539, 544‐45 (7th Cir. 2008). Although his argument is
confusing, Hopkins appears to contend that the district court misinterpreted Illinois state
law discussing the covenant. The district court correctly concluded, though, that no duty of
No. 07‐3470                                                                               Page 4

good faith or fair dealing arises unless the parties have contracted with each other. See
Cramer v. Ins. Exch. Agency, 675 N.E.2d 897, 903 (Ill. 1996) (observing that covenant exists
between insurer and policy‐holder); Martin v. State Farm Mut. Auto. Ins. Co., 808 N.E.2d 47,
51 (Ill. App. Ct. 2004) (holding that duty of good faith and fair dealing did not extend to
third‐party claimant). Hopkins’s complaint stems from the fact that State Farm would not
insure him, and so the district court properly granted summary judgment for State Farm on
this claim.

        Finally, Hopkins argues that the district court should have remanded his state‐law
negligence claim against Neff to an Illinois court because the two‐year statute of limitations
had expired between the time he filed suit and the dismissal of the negligence claim. See
Wheaton v. Steward, 817 N.E.2d 1029, 1031 (Ill. App. Ct. 2004). District courts may decline to
exercise supplemental jurisdiction over state‐law claims if all federal claims have been
dismissed. See 28 U.S.C. § 1367(c)(3); Dargis v. Sheahan, 526 F.3d 981, 990 (7th Cir. 2008).
And section 1367(d), which grants the plaintiff an additional 30 days to re‐file dismissed
supplemental claims in state court, “removes the principal reason”—the expired statute of
limitations—“for retaining a case in federal court when the federal claim belatedly
disappears.” Myers v. County of Lake, 30 F.3d 847, 848‐49 (7th Cir. 1994). Even if federal law
did not toll the statute of limitations, Illinois law gives Hopkins one year from the dismissal
of his claim to refile in state court. See 735 ILCS 5/13‐217; Davis v. Cook County, 534 F.3d 650,
654 (7th Cir. 2008).  The district court did not err in dismissing Hopkins’s state‐law
negligence claim.
                                                                                      AFFIRMED.